Case 1:17-cv-05400-ARR-SMG Document 54 Filed 04/17/20 Page 1 of 1 PageID #: 279
                                  CIVIL MINUTE ENTRY

BEFORE:                    Magistrate Judge Steven M. Gold

DATE                       April 17, 2020

                           2:30 p.m.
TIME:


DOCKET NUMBER(S):          CV 17-5400 (ARR)


                           Choi v. Home & Home Corp. et al
NAME OF CASE(S):

FOR PLAINTIFF(S):
                           Zhu and Seo with Choi
FOR DEFENDANT(S):

                           Boyan

NEXT CONFERENCE(S):        TELEPHONE CONFERENCE CALL AT
                           12 NOON ON MAY 27, 2020
FTR/COURT REPORTER:        N/A

TELEPHONE CONFERENCE RULINGS:

The parties report that prefer to delay proceeding with a settlement conference until
circumstances permit that it be held in person.

THE COURT WILL HOLD A CONFERENCE CALL AT 12 NOON ON MAY 27, 2020 to
schedule a date for a settlement conference to be held in person.
